                                                                                                                                                              EJ-130
  ATTORNEY OR PARTVWITHOUT ATTORNEY:                                 STATE BAR NO.:                                           FOR COURT USE ONLY

  NAME: Michele S. Stafford (172509); Luz E. Mendoza(303387)
  FIRM NAME: SaltziTian & Johnson Law Corporation
  STREET ADDRESS: 1141 Harbor Bay Pkwy #100
  CITY: Alameda                                                     state: CA zip CODE:94502
  TELEPHONENO.: (510)906-4710                                  FAXNO,:
  E-MAIL ADDRESS: mstafford@sjlawcorp-coHi
  ATTORNEY FOR (name): Dlstrlct Councll 16 No. CA Health & Welfare Trust Fund
                                 ORQINAL JUDGMENT CREDITOR   □ ASSIGNEE OF RECORD
                                                                USDC, N. District ofCA
    STREET ADDRESS: 1301 Cluy Street
    MAILING ADDRESS: 1301 Clay Street
   CITY AND ZIP CODE: Oakland, CA 94612
       BRANCH NAME: Noithem Distxlct of California
      Plaintiff: District Council 16 No. California Health & Welf. Trust Fund                                  CASE NUMBER:

 Defendant: Gustave Enterprise Incorporated, et ah                                                             4:18-cv-04629-HSG
                            1X1 EXECUTION (Money Judgment)                                                     □ Limited Civil Case
                                                                                                                    (including Small Claims)
  WRIT OF                   □ POSSESSION OF                  □ Personal Property
                                                                                                               \n Unlimited Civil Case
                            r~| SALE                         !:□ Real Property                                      (including Family and Probate)

 1. To the Sheriff or Marshal of the County of:                   USDC, Northern District of California
      You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
 2. To any registered process server: You are authorized to sen/e this writ only in accordance with COP 699.080 or COP 715.040.
 3. (Name):           District Council 16 Northern California Health & Welfare Trust Fund, et al.
      is the             original judgment creditor          a assignee of record         whose address is shown on this form above the court's name.
 4. Judgment debtor (name, type of legal entity if not a                    9.a See next page for information on real or personal property to be
    natural person, and last known address):                                           delivered under a writ of possession or sold under a writ of sale.
                                                                           10. □ This writ is issued on a sister-state judgment.
      I Gustave Enterprise Incorporated                                    For items 11-17, see form MC-012 and form MC-013-INFO
       60 98th Ave., Suite 101                                                                                                   54,930.03
                                                                           11. Total judgment (as entered or renewed) $
       Oakland , CA 94603
                                                                           12. Costs after judgment (CCP 685.090)                  $                   5,014.80
                                                                           13. Subtotal (add 11 and 12)                            $.                  'iQQ44 83

               Additional judgment debtors on next page                    14. Credits to principal (after credit to Interest)     $                   1,167.24
                                                                           15. Principal remaining due (subtract 14 from 13)$.                         58 777 59
 5. Judgment entered on (date):
      ^/2m9 4/25/2019                                                      16. Accrued interest remaining due per CCP
 s.a Judgment renewed on (dates):                                              685.050(b) (not on GC 6103.5 fees)                  $                             0.00

                                                                           17. Fee for issuance of writ                            $                             0.00

                                                                           18. Total (add 15, 16, and 17)                          $.                        777 59
 7. Notice of sale under this writ
                                                                           19. Levying officer:
      a. 1X1 has not been requested.                                           a.     Add daily interest from date of writ (at
      b.a has been requested (see next page).
                                                                                      the legal rate on 15) (not on GC
 8.          Joint debtor information on next page.                                   6103.5 fees)                                 $                           8.05
                                                                               b.     Pay directly to court costs included in
  [SEALJ
                                                                                      11 and 17 (GC 6103.5, 68637; CCP
                                                                                      699.520(1))                                  $                             0.00

                                                                           20.1X1 The amounts called for in items 11-19 are different for each
                                                                                      debtor. These amounts ace stated for each debtor on
                                                                                      Attachment 20.

                                             Issued on (dafe); J?                             Clerk, by                                                          Deputy
                                                   NOTICE TO PERSON SERVED: SEE PAGE 3 FOR IMPORTANT INFORMATION.
                                                                                                                                                                  Page 1 of 3

Form Approved lor Opiional Use                Essential                  WRIT OF EXECUTION                                Code ol Civil Procedure, §§ 699.520, 712.010, 715.010
Judicial Councll ol Calllornia                                                                                                                      Govemment Code. § 6103.5
EJ-130 [Rev. January 1, 2018)         ceb.com jl] FormS'                                                                                                   www.courts.ca.gov

                EXHIBIT C
                                                                                                                                                  EJ-130
     Piaintiff:District Council 16 No. California Health & Welf. Trust Fund et al. I case number;
 Defendant: Gustave Enterprise Incorporated, et al.                                                    4:18-cv-04629-HSG
21. m Additional judgment debtor (name, type of legal entity
             if not a natural person, and last known address):
      I Creative Floor Coverings Sales and Supplies                              Creative Floor Covering
        60 98th Ave., Suite 101                                                  60 98th Ave., Suite 101
        Oakland, CA 94603                                                        Oakland, CA 94603


22. □ Notice of sale has been requested by (name and address):
        Joseph Gustave McCallum
        60 98th Ave., Suite 101
        Oakland, CA 94603


23. □ Joint debtor was declared bound by the judgment (CCP 989-994)
      a. on (date):                                                            a. on (date):
      b. name, type of legal entity if not a natural person, and               b. name, type of legal entity if not a natural person, and
          last known address of joint debtor:                                      last known address of joint debtor;




      c. □ Additional costs against certain joint debtors are itemized:          □ Below        □ On Attachment 23c


24. a (Writ of Possession or Writ of Sale) Judgment was entered for the following:
    a.a Possession of real property: The complaint was filed on (date):
                 (Check (1) or (2). Check (3) if applicable. Complete (4) if (2) or (3) have been checked.)
          (1) □ The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46. The judgment includes
                        all tenants, subtenants, named claimants, and other occupants of the premises.
          (2) □ The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.
          (3) □ The unlawful detainer resulted from a foreclosure sale of a rental housing unit. (An occupant not named In the
                       judgment may file a Claim of Right to Possession at any time up to and including the time the levying officer returns
                       to effect eviction, regardiess of whether a Prejudgment Claim of Right to Possession was served.) ('See CCP 415.46
                        and 1174.3(a)(2).)
          (4) If the unlawful detainer resuited from a foreclosure (Item 24a(3)), or if the Prejudgment Claim of Right to Possession was
                 not served in compliance with CCP 415.46 (item 24a(2)), answer the following:
                 (a) The daily rental value on the date the complaint was filed was $
                 (b) The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following dates (specify):



     b.Q Possession of personal property.
         □ If delivery cannot be had, then for the value (itemize in 24e) specified in the judgment or supplemental order.
     c.a Sale of personal property.                                                                                      "              -
     d.a Sale of real property.                                                                                                    ^
     e. The property Is described:              Below    □ On Attachment 24e

                                                                                                                                  - V   -   " ■




EJ-130 [Rev. January 1, 2018]                                  WRIT OF EXECUTION                                                                  Page 2 of 3


        i ii] Forms-

            EXHIBIT C
                                                                                                                                      EJ-130
    Plaintiff: District Council 16 No. California Health & Welf. Trust Fund et al. CASE NUMBER:
 Defendant: Gustave Enterprise Incorporated, et al.                                4:18-cv-04629-HSG

                                                      NOTICE TO PERSON SERVED


 WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy {torm EJ-150).

 WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
 officer will demand that you turn over the property, if custody is not obtained following demand, the judgment may be enforced as a
 money judgment for the value of the property specified in the judgment or in a supplemental order.

 WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
 occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
 property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
premises will be sold or otherwise disposed of in accordance with COP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
 the judgment creditor takes possession of the premises.

EXCEPTION IF RENTAL HOUSING UNIT WAS FORECLOSED. If the residential property that you are renting was sold in a
foreclosure, you have additional time before you must vacate the premises. If you have a lease for a fixed term, such as for a year, you
may remain in the property until the term is up. if you have a periodic lease or tenancy, such as from month-to-month, you may remain
in the property for 90 days after receiving a notice to quit. A blank form Claim of Right to Possession and Notice of Hearing(form
CP10) accompanies this writ, You may claim your right to remain on the property by filling it out and giving it to the sheriff or levying
 officer.


 EXCEPTION IF YOU WERE NOT SERVED WITH A FORM CALLED PREJUDGMENT CLAIM OF RIGHT TO POSSESSION, if you
 were not named in the judgment for possession and you occupied the premises on the date on which the unlawful detainer case was
filed, you may object to the enforcement of the judgment against you. You must complete the form Ciaim of Right to Possession and
Notice of Hearing (form CP10)and give it to the sheriff or levying officer. A blank form accompanies this writ. You have this right
 whether or not the property you are renting was sold in a foreclosure.




EJ-130[Rev. January 1, 2018]                              WRIT OF EXECUTION                                                          Page 3 of 3
OFR* I Essential
cetxcom j JU Fonns"
              EXHIBIT C
